DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claim 1, line 9, recites “the accelerator” which should be changed to --the accelerator device-- to maintain consistent claim language.
Claim 9, line 9, recites “the accelerator” which should be changed to --the accelerator device-- to maintain consistent claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8, recites “a fully open stopper” which is indefinite because it is unclear how the phrase “fully open” further limits the term “stopper”.  What exactly 
Claim 7 recites the limitation "the at least one fully open stopper" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only discloses a single fully open stopper.
Claim 9, line 8, recites “a fully open stopper” which is indefinite because it is unclear how the phrase “fully open” further limits the term “stopper”.  What exactly makes a stopper a fully open stopper?  Can a stopper be fully closed?  What exactly is the Applicant trying to claim?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsubo et al. (JP 2011-63196 A; see previously provided machine translation).
Regarding claim 1, Otsubo et al. discloses an accelerator device that is an organ structure type, comprising:
a pad (17) configured to be stepped on by a driver;
a case (15) configured to be attached to a vehicle body and having an Internal accommodation space (the area where 29 is located in Figure 3);

an arm (26) configured to connect the pad and the internal movable mechanism (see the top paragraph of Page 5 of the machine translation) while penetrating an opening (the opening that 26 is located in as shown in Figure 3) provided on an outer wall surface (the surface where the opening is located in as shown in Figure 3) of the case; and
a fully open stopper (21) configured to contact the pad and define a fully open position (the dotted line 17 in Figure 3) of an accelerator, and the fully open stopper being provided on the outer wall surface of the case at a position in an outer circumference of an area that overlaps with the internal accommodation space (see Figure 3);
wherein a side surface (see arrow #1 below) of the fully open stopper as viewed from a direction (see arrow #2 below) orthogonal to a direction of a plate thickness (the space between the two #3 arrows below) of an upper surface (the surface that the right arrow #3 is pointing to in the figure below) defining an upper end (the end of 15 where the plate thickness is measured) of the internal accommodation space is at a same position with respect to an end surface of the upper wall surface or at a position facing the direction of the plate thickness (the viewed side surface is facing the direction of the #3 arrows as shown below).

    PNG
    media_image1.png
    578
    801
    media_image1.png
    Greyscale

Annotated Figure 3 of Otsubo et al. (JP 2011-63196 A) 
Regarding claim 2, Otsubo et al. discloses that the case has an accommodation wall (the walls of 15 that surround the area that 29 is located) that surrounds the internal accommodation space,
the accommodation wall includes the upper surface wall that defines the upper end of the internal accommodation space, and
the fully open stopper is provided at a position on the outer wall surface of the case that intersects the outer wall surface of the case when the upper surface wall is extended along a direction orthogonal to the direction of the plate thickness of the upper surface wall (see Figure 3).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (JP 2011-63196 A; see previously provided machine translation) in view of Klimes (US 2011/0277588 A1).
Regarding claim 4, Otsubo et al. discloses a contact surface (the top of 21) of the fully open stopper in contact with the pad.
Otsubo et al. does not disclose that the contact surface has an inclined portion or an R-shaped portion.
Klimes teaches a contact surface (32) that has an inclined portion (82 has a portion that goes upward from a bottom point thus is viewed as being inclined; see Figure 1) or an R-shaped portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact surface of Otsubo et al. to have an inclined portion or an R-shaped portion, as taught by Klimes, for the .
Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (JP 2011-63196 A; see previously provided machine translation) in view of Kim et al. (US 10,248,152 B2).
Regarding claim 4, Otsubo et al. discloses a contact surface (the top of 21) of the fully open stopper in contact with the pad.
Otsubo et al. does not disclose that the contact surface has an inclined portion or an R-shaped portion.
Kim teaches a contact surface (the surface of the circular member that 12 contacts in Figure 9) that has an inclined portion or an R-shaped portion (the contact surface is substantially arcuate since it is a part of a circular member thus meeting the claim limitation; Note: an R-shape is defined by the Applicant on Page 10 / Lines 12-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact surface of Otsubo et al. to have an inclined portion or an R-shaped portion, as taught by Kim, for the purpose of providing a contact surface that does not collect foreign matter which could alter the feeling that the driver feels when the pad directly engages the contact surface.
Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (JP 2011-63196 A; see previously provided machine translation) in view of Kadoi (US 10,620,658 B2).
Regarding claim 5, Otsubo et al. discloses that when the fully open stopper is viewed from a side (the side that looks down onto the surface that the driver’s foot 
Otsubo et al. does not disclose that the upper side surface has an inclined portion inclined to a right side or a left side.
Kadoi teaches a contact surface (80) that has an inclined portion inclined to a right side or a left side (80 goes to the left and right in Figure 1 in an inclined fashion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of Otsubo et al. to have the upper side surface have an inclined portion inclined to a right side or a left side, as taught by Kadoi, for the purpose of providing an upper surface that allows debris to be directed away from the contact surface so as to not alter the feeling the driver gets when the pad is in direct contact with the contact surface.
Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (JP 2011-63196 A; see previously provided machine translation) in view of Byun et al. (US 9,323,281 B2).
Regarding claim 7, Otsubo et al. discloses all of the claim limitations, see above, but does not disclose that the at least one fully open stopper is comprised of a plurality of fully open stoppers.
Byun et al. teaches a plurality of fully open stoppers (71, 72).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the accelerator device of Otsubo et al. to have a plurality of fully open stoppers, as taught by Byun et al., for the purpose .
Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendment to claim 1 has required a different view of the Otsubo et al. reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656